If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 March 19, 2020
             Plaintiff-Appellant,

v                                                                No. 346450
                                                                 Wayne Circuit Court
MARCELLIS RAYIMONTE TINSLEY,                                     LC No. 18-006627-01-FH

             Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and TUKEL, JJ.

RONAYNE KRAUSE, P.J., (concurring.)

      I concur in the result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-